I am not aware that the statute under which this proceeding was sent to a referee makes any provision for a trial of the facts by the court on the coming in of the report. My understanding is, that this case is not one of those in which the parties have a right to a trial by jury. If it were such, the party might have a right under the statute to a trial by jury, but not to a trial by the court. Such trial, however, is not claimed. If the case be one, as I understand it to be, in which there is not by law a right to a trial by jury the statute *Page 422 
seems to be peremptory, requiring that the court shall either revise, or recommit, or render judgment on the report. I think, therefore, that the libellant's motion was rightly denied, and the exception must be overruled.
SMITH, J., concurred.
Exception overruled.